PER CURIAM.
We have for review Innes v. State, 597 So.2d 966 (Fla. 2d DCA 1992), in which the district court asserted conflict with Lang v. State, 566 So.2d 1354 (Fla. 5th DCA 1990). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We addressed the issue in this case in Sirmons v. State, 620 So.2d 1249 (Fla.1993). Accordingly, we quash the decision below and remand for proceedings consistent with Sirmons.
It is so ordered.
overton, McDonald, shaw, GRIMES, KOGAN and HARDING, JJ., concur.
BARKETT, C.J., concurs specially with an opinion.